 
 
IB 
Union Calendar No. 235
111th CONGRESS 2d Session 
H. R. 3538
[Report No. 111–398] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2009 
Mr. Simpson (for himself and Mr. Minnick) introduced the following bill; which was referred to the Committee on Natural Resources 
 

January 19, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on September 8, 2009




A BILL 
To authorize the continued use of certain water diversions located on National Forest System land in the Frank Church-River of No Return Wilderness and the Selway-Bitterroot Wilderness in the State of Idaho, and for other purposes. 
 

1.Short titleThis Act may be cited as the Idaho Wilderness Water Facilities Act.
2.Treatment of existing water diversions in Frank Church-River of No Return Wilderness and Selway-Bitterroot Wilderness, Idaho
(a)Authorization for continued useThe Secretary of Agriculture shall issue a special use authorization to each of the 20 owners of a water storage, transport, or diversion facility (in this section referred to as a facility) located on National Forest System land in the Frank Church-River of No Return Wilderness or the Selway-Bitterroot Wilderness (as identified on the map titled Unauthorized Private Water Diversions located within the Frank Church River of No Return Wilderness, dated December 14, 2009, or the map titled Unauthorized Private Water Diversions located within the Selway-Bitterroot Wilderness, dated December 11, 2009) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—
(1)the facility was in existence on the date on which the land upon which the facility is located was designated as part of the National Wilderness Preservation System (in this section referred to as the date of designation);
(2)the facility has been in substantially continuous use to deliver water for the beneficial use on the owner’s non-Federal land since the date of designation;
(3)the owner of the facility holds a valid water right for use of the water on the owner’s non-Federal land under Idaho State law, with a priority date that predates the date of designation; and
(4)it is not practicable or feasible to relocate the facility to land outside of the wilderness and continue the beneficial use of water on the non-Federal land recognized under State law.
(b)Terms and conditions
(1)Equipment, transport, and use terms and conditionsIn a special use authorization issued under subsection (a), the Secretary shall—
(A)allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of a facility, if the Secretary determines that—
(i)the use is necessary to allow the facility to continue delivery of water to the non-Federal land for the beneficial uses recognized by the water right held under Idaho State law; and
(ii)after conducting a minimum tool analysis for the facility, the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible; and
(B)preclude use of the facility for the storage, diversion, or transport of water in excess of the water right recognized by the State of Idaho on the date of designation.
(2)Additional terms and conditionsIn a special use authorization issued under subsection (a), the Secretary may—
(A)require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water on the non-Federal land is not diminished; and
(B)require that the owner provide a reciprocal right of access across the non-Federal property, in which case, the owner shall receive market value for any right-of-way or other interest in real property conveyed to the United States, and market value may be paid by the Secretary, in whole or in part, by the grant of a reciprocal right-of-way, or by reduction of fees or other costs that may accrue to the owner to obtain the authorization for water facilities.
 

January 19, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
